Citation Nr: 1044388	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  09-10 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating greater than 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 
1967 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. The Veteran had a hearing before the Board in October 
2009 and the transcript is of record.

As will be discussed in greater detail below, the evidence of 
record shows that the Veteran has claimed unemployability due to 
his service-connected PTSD, and therefore, the issue of 
entitlement to a TDIU has been reasonably raised by the record.  
This issue is considered part and parcel to the Veteran's claim 
for an increased rating for PTSD. See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In this case, the Veteran was last afforded a VA examination in 
March 2008 in connection with his claim for a higher initial 
evaluation for PTSD.  As such, it has been over two years since 
he was last examined.  Since that time, he has received 
continuing treatment for PTSD, and the medical records suggest 
the 2008 VA examination may no longer be an accurate depiction of 
the severity of the Veteran's current disability.  

The Veteran and his spouse also provided testimony in October 
2009 of "worsening" symptoms, to include suicidal and homicidal 
ideation, decreased memory, depression, nightmares, sleep 
disturbances, paranoia, panic attacks and an overall inability to 
maintain any substantial employment.  Indeed, the Veteran 
testified at the October 2009 hearing that he stopped working 
three months prior in July 2009.  The Veteran explained prior to 
that time he held at least a hundred jobs, none of which were 
long-lived due to his inability to get along with co-workers and 
his boss.  The Veteran's representative specifically requested 
that a new VA examination be afforded to the Veteran.

In light of the evidence, the Board finds that a VA examination 
is necessary for ascertaining the current severity and 
manifestations of the Veteran's service-connected PTSD.  

In addition, the Court has recently held that if the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability (TDIU) as a result of that disability is 
warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).   As 
explained, the Veteran has clearly contended that his PTSD 
renders him unemployable.  Thus, the Board finds a claim of 
entitlement to a TDIU was expressly raised by the Veteran in 
connection with his current appeal.  Therefore, the RO should 
develop a claim for TDIU in accordance with Rice v. Shinseki, 22 
Vet. App. 447 (2009).

The RO should also take this opportunity to obtain VA outpatient 
treatment records from October 2009 to the present. 

Hepatitis C

A February 2009 rating decision denied a claim for service 
connection for hepatitis C.  The Veteran provided his notice of 
disagreement (NOD) in a March 2009 statement.  Accordingly, the 
claim must be remanded to allow the RO to provide the Veteran 
with a statement of the case (SOC) on the issue.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, 
the issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. The RO should consider whether the 
Veteran is entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16, based on 
impairment attributable to his service- 
connected disorders, in accordance with 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  
In so doing, the RO may decide to pursue 
further development of the Veteran's 
employment history or to obtain additional 
medical evidence or a medical opinion, as 
is deemed necessary.

2.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his PTSD.  After acquiring 
this information and obtaining any 
necessary authorization, the RO should 
obtain and associate these records with the 
claims file.  A specific request should be 
made for VA medical records dated from 
October 2009 to the present.

3.  After the above records are obtained, 
to the extent available, the Veteran should 
be afforded a VA examination to ascertain 
the current severity and manifestations of 
his PTSD.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file and 
to comment on the severity of the Veteran's 
service- connected PTSD.  The examiner 
should also report all signs and symptoms 
necessary for rating the Veteran's PTSD 
under the General Rating Formula for Mental 
Disorders.  The findings of the examiner 
should address the level of social and 
occupational impairment attributable to the 
Veteran's PTSD.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the action taken in the 
preceding paragraphs.

5.  When the development requested has been 
completed, the PTSD and TDIU claims should 
be reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

6.  Provide the Veteran and his 
representative a statement of the case as 
to the issue of entitlement to service 
connection for hepatitis C. The Veteran 
should be informed that he must file a 
timely and adequate substantive appeal 
in order to perfect an appeal of these 
issues to the Board. See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b). If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board. If 
so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2010). 

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


